DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 32-45), Species B (Fig. 6), Sub-Species I (Fig. 4A) in the reply filed on 10/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 24-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/6/2022. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Species B (Fig. 6) was elected, but claims 43-45 are directed to Fig. 8. Accordingly, the subject matter of claims 43-45 must be shown in Species B (e.g. Fig. 6) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: metering device in at least claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 32-36, 39-41, 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunderland (US 2014/0326002) in view of Haraigawa (EP 2910870). 
Regarding claim 32,
Referring to Fig. 6, Sunderland teaches a cooling system 110, comprising a main refrigeration cycle, the main refrigeration cycle comprising: a first refrigerant (see par. 56), a first compressor 12a, a first condenser 14, a mixing chamber 20, a metering device 16a and a first evaporator 18a, all fluidly connected in sequence within a main flow path, configured to circulate the first refrigerant therein; a bypass flow path (e.g. the path comprising valve 112) into which the system is configured to divert a portion of first refrigerant flow from a location on the main flow path that is downstream from the first compressor and upstream from the first condenser (not labeled); a valve 112 configured to control flow through the bypass flow path; and a controller 114 configured to dynamically control operation of the valve (see abstract, pars. 17, 38-39, 49, 57); wherein the mixing chamber 20 is configured to receive refrigerant from the first condenser 14 and from the bypass flow path and to direct outflow from the mixing chamber through the metering device to the first evaporator.
Sunderland does not teach a first accumulator, and an auxiliary refrigeration cycle wherein the auxiliary refrigeration cycle comprising: a second refrigerant; and a second evaporator, thermally coupled to the first condenser and configured to enable the second refrigerant, flowing through the second evaporator, dissipate heat from the first refrigerant, flowing through the first condenser.
Referring to Fig. 8, Haraigawa, directed to a cooling system comprising a bypass flow path, teaches a first accumulator 26, and an auxiliary refrigeration cycle 11 wherein the auxiliary refrigeration cycle comprising: a second refrigerant (not labeled); and a second evaporator 15, [the evaporator 15] thermally coupled to a first condenser 24 and configured to enable the second refrigerant, flowing through the second evaporator, dissipate heat from the first refrigerant, flowing through the first condenser 24.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Sunderland by Haraigawa with the motivation of obtaining the advantages of accumulators (e.g. wherein only refrigerant in gas form is sucked into a compressor), and cascade refrigerant systems (e.g. reducing compression ratios or improving compressor volumetric efficiency).  	
Regarding claim 33,
Sunderland teaches a flow splitter (e.g. the joint between the bypass flow path and main flow path wherein a flow is capable of being split) configured to divide outflow from the first compressor between the main flow path and the bypass flow path, wherein the outflow from the first compressor is fully vaporized (see annotated Fig. 6).

    PNG
    media_image1.png
    755
    661
    media_image1.png
    Greyscale

Regarding claim 34,
Sunderland teaches wherein the refrigerant flowing through the first condenser is condensed into liquid phase.
Regarding claim 35,
Sunderland teaches wherein the mixing chamber comprises: a first inlet configured to receive flow from a location along the main flow path that is downstream from the first condenser and upstream from the first evaporator; a second inlet configured to receive flow from the bypass flow path; and an outlet configured to direct flow from one or more of the first inlet and the second inlet to the metering device (see annotated Fig. 6).

    PNG
    media_image2.png
    755
    682
    media_image2.png
    Greyscale

Regarding clam 36,
Sunderland wherein outflow from the mixing chamber is through a tube including an open tip penetrating within the mixing chamber (not labeled), wherein the tip is positioned at a defined height within the mixing chamber (see annotated Fig. 6).
Regarding claim 39,
Sunderland teaches wherein the mixing chamber is elongated in a vertical direction (e.g. such that a gas and a liquid are capable of being received along some vertical direction) but does not teach wherein the first inlet is positioned below the second inlet.
Haraigawa teaches wherein a first inlet (e.g. for a liquid) is positioned below a second inlet (e.g. for a gas) (see par. 158). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Sunderland by Haraigawa with the motivation of allowing the less-dense gas to flow to the top of the mixing chamber. 
Regarding claim 40,
Sunderland teaches wherein the portion of flow through the bypass flow path is gaseous flow.
Regarding claim 41,
Sunderland does not specifically teach wherein the boiling temperature of the first refrigerant is no greater than 10 degrees Celsius.
Haraigawa teaches that the first temperature (e.g. CO2) is used as the first refrigerant (see par. 60), wherein CO2 has a boiling temperature is no greater than 10 degrees Celsius (e.g. approximately -57 degrees Celsius).
Since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07), it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Sunderland by Haraigawa and arrive at the claimed invention in order to provide a refrigerant with a low global warming potential (see Haraigawa par. 60). 
Regarding claims 43-45,
Sunderland does not teach wherein said main refrigeration cycle comprises a plurality of metering devices and a plurality of evaporators, each of said evaporators being configured to receive refrigerant flow from a corresponding one of said metering devices, wherein refrigerant from the plurality of evaporators is collected by the accumulator, wherein said main refrigeration cycle comprises: a plurality of sub-bypass flow paths, each branching out from the bypass flow path; a plurality of valves, each of said valves being configured to control flow through a corresponding one of the plurality of sub-bypass flow paths; and a plurality of mixing chambers, each of said mixing chambers being configured to receive refrigerant from both the main flow path and a corresponding one of the plurality of sub-bypass flow paths and to direct outflow from the mixing chamber to a corresponding one of said evaporators, wherein the controller is configured to separately control each of the plurality of valves and comprising a plurality of sensors, each configured to sense a cooling effect based on a corresponding one of the plurality of evaporators, wherein the controller is configured to regulate the plurality of valves based on input from the plurality of sensors.
However, it is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that placing a plurality of metering devices, etc. within the system does anything more than produce predictable results (i.e. providing for multiple cooling elements within the system), the mere duplication of the metering devices, etc. in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the invention, to modify Sunderland to include multiple metering devices etc., in order to predictably provide multiple cooling elements in a single system.
Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunderland (US 2014/0326002) in view of Haraigawa (EP 2910870) and Kooyman (US 2017/0144103).
Regarding claim 42,
Sunderland does not teach a sensor configured to sense a cooling effect of the cooling system, wherein the controller is configured to receive input from the sensor and to regulate the valve based on the input.
Kooyman, directed to a cooling system comprising a bypass flow path, teaches a sensor 22 configured to sense a cooling effect (e.g. a temperature of a refrigerant in an evaporator) of the cooling system, wherein a controller 19 is configured to receive input from the sensor and to regulate a valve 18 based on the input (see pars. 49-51, 64-66). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Sunderland by Kooyman with the motivation of obtaining a desired level of superheat (see Kooyman, par. 64). 
Allowable Subject Matter
Claims 37, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Sunderland does not teach wherein the tube is integral to the metering device (e.g. wherein the tube is a capillary tube). Similarly, Sunderland does not teach wherein the tube is a capillary tube. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakao, Schenk, Hyde, Ares, and Bowman teach cooling systems with bypass flow paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763